Citation Nr: 0404964	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective earlier than February 22, 2001, 
for the assignment of a 20 percent disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased 20 percent 
evaluation for bilateral hearing loss effective February 22, 
2001, the date of receipt of the veteran's claim for an 
increased rating.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's application for increased rating for 
bilateral hearing loss was received on February 22, 2001.

3.  There is no evidence in the claims file prior to February 
22, 2001, and following the last final rating decision, which 
can be construed as an informal claim for increased rating.

4.  There is no medical evidence in the claims file in the 
year preceding February 22, 2001, showing entitlement to a 20 
percent evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
2001, for the assignment of a 20 percent disability 
evaluation for bilateral hearing loss have not been meet.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for bilateral hearing loss 
in a June 1955 rating decision and assigned a zero percent 
evaluation.  In October 1990, the veteran filed a claim for 
an increased (compensable) rating.  

The veteran was provided a VA examination in December 1990.  
The diagnosis was noticeable hearing loss, especially in the 
left ear, and the veteran's tinnitus was noted to be much 
more severe.

In a January 1991 rating decision, the RO denied a 
compensable rating for bilateral hearing loss based on the 
results of the VA examination.  Notice of the rating decision 
was provided to the veteran in a March 1991 letter, along 
with notification of his right to appeal this decision.  

The next communication from the veteran was a letter received 
at the RO on February 22, 2001, asking for an increased 
evaluation for hearing loss.  The RO notified the veteran of 
the information and evidence needed to show entitlement to an 
increased evaluation, and in response the veteran sent the 
results of a private audiological evaluation conducted in 
July 1991, as well as copies of his service medical records.  

On VA examination in October 2001, the veteran complained of 
decreased hearing worse in the left ear.  He also complained 
of constant bilateral high-pitched ringing tinnitus since 
service.  He gave a positive history of acoustic trauma.  The 
examiner noted that the most likely etiology of the veteran's 
tinnitus was military noise exposure and acoustic trauma.

In December 2001, the RO increased the evaluation for 
bilateral hearing loss to 20 percent, effective February 22, 
2001, the date of receipt of the veteran's claim for an 
increased rating.  The RO also granted service connection for 
tinnitus, and assigned a 10 percent evaluation, effective 
October 19, 1989.  The RO explained that the complaint of 
tinnitus in the December 1990 VA examination was being 
accepted as an informal claim for service connection.  The RO 
did not address this claim in the January 1991 rating 
decision, and therefore it was still considered a pending 
claim.  The claim for tinnitus was considered inextricably 
intertwined with the issue of the veteran's claim for 
increased evaluation for service-connected hearing loss which 
was received on October 19, 1989, and therefore this would be 
accepted as the date of receipt of the claim for service 
connection for tinnitus, and the evaluation assigned 
therefrom.

In an April 2002 statement, the veteran expressed 
disagreement with the December 2001 rating decision.  He 
stated that he could not understand the reason why his grant 
of 10 percent for tinnitus was made retroactive to October 
19, 1989; however, the 20 percent increase assigned for his 
bilateral hearing loss was effective only as of February 22, 
2001.  He explained that both disabilities were related and 
concurrent and caused by the same combat experience, and 
therefore they should both be retroactive to the same date.  

VCAA - The Duty to Inform and Assist

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  The veteran was notified of the 
provisions of the VCAA in an April 2001 letter in response to 
his claim for an increased rating for hearing loss, which was 
also effective as to the "downstream" issue of the 
effective date of the increase.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003). 

The Board finds that the appellant was provided adequate 
notice in the April 2001 letter as to the evidence needed to 
substantiate his claim for entitlement to a 20 percent 
disability rating for bilateral hearing loss, to include the 
effective date of any increase.  The veteran was also 
informed of the information and evidence he was expected to 
provide, and the information and evidence VA would provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, in the April 2001 letter, the RO informed the 
veteran that he could submit "any medical evidence that you 
may have in your possession concerning your claim for . . . 
an increase in hearing loss."  This, along with the 
discussions in the rating decision, the statement of the case 
(SOC) and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Additionally, the Board notes that this notice was provided 
prior to an initial determination by the RO, and although he 
was not informed that he had one year to respond to this 
notice, more than one year has passed since this date and he 
has continued to submit evidence and argument in support of 
his claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 38 U.S.C.§ 
5103(b)(1) (finding that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response).  In December 2003, the President signed the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), specifically allowing VA to decide 
claims before the expiration of the one year period.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all records relating to the 
veteran's hearing loss, including a July 1991 audiology 
examination which the veteran indicated was his last hearing 
examination at the time he filed his claim.  The appellant 
has declined the opportunity to have a personal hearing at 
the RO or before a Member of the Board.  The appellant has 
not referenced any unobtained evidence that might 
substantiate his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  Although the veteran's 
representative has requested a remand to search for medical 
evidence in the year prior to filing his claim for an 
increased rating for hearing loss which might provide a basis 
for the assignment of an earlier effective date, no specific 
medical evidence has been identified, and it is not alleged 
that there is any missing medical evidence.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Although recent decisions of the Court of Appeals for 
Veterans Claims and the United States Court of Appeals for 
the Federal Circuit have refined VA's duty to inform and 
assist under the VCAA, a remand to have the RO apply these 
decisions would serve no useful purpose, particularly in this 
case where there appears to have been substantial compliance 
with all applicable law and regulations regarding the duty to 
assist.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2003).

As a preliminary matter, the Board notes that the RO denied 
the veteran's claim for an increased rating for bilateral 
hearing loss in the January 1991 rating decision.  Although 
he was informed of this decision, he did not appeal and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  
The next correspondence from the veteran was the claim for an 
increased rating for hearing loss, received at the RO on 
February 22, 2001.  As there is no earlier document in the 
claims file which can be construed as a claim for increased 
rating for hearing loss, and the award of 20 percent was made 
effective the date of receipt of the claim, the only other 
basis for the award of an earlier effective date would be if 
it was factually ascertainable that the veteran's hearing 
loss increased within the one year prior to receipt of the 
February 2001 claim.  See 38 C.F.R. § 3.400(o)(2) (2003).  As 
there is no evidence in the claims file to support this 
notion, entitlement to an effective date earlier than 
February 22, 2001 is not warranted.  See 38 C.F.R. § 
3.400(o)(1) (2003).

The veteran apparently wants to have the date of his 
increased rating for bilateral hearing loss effective the 
date that he was granted service connection for tinnitus, 
arguing that since they both stem from the same service and 
were concurrent, they should both be retroactive to the same 
date.  However, the veteran is confusing entitlement to 
service connection with the evaluation of his disability.  
There is no basis in law to grant an increased rating 
retroactive to a date when it was not shown that his hearing 
loss was severe enough to warrant a 20 percent evaluation.  
The veteran's hearing was tested in December 1990, and based 
on the results of this testing, a compensable rating was 
denied, although he remained service connected for hearing 
loss as a disability.  It was not until after he filed his 
claim for an increased rating in February 2001 that evidence 
was submitted showing entitlement to a compensable 
evaluation.  As such, an earlier effective date for the 
increase in the level of his disability is not warranted.  


ORDER

Entitlement to an effective date earlier than February 22, 
2001, for the assignment of a 20 percent evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



